Citation Nr: 9911894	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1951 to April 1954.

This appeal arose from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's claim 
of entitlement to service connection for glaucoma.


REMAND

The veteran is seeking entitlement to service connection for 
glaucoma.  In essence, he contends that he sustained eye 
trauma during his military service which caused traumatic 
glaucoma.

The Board believes that a brief overview of the facts in this 
case would be useful.

The veteran's service medical records contain numerous 
references to eye problems.  In May 1951, the month after he 
entered service, he reported that he had "a cataract or 
something" in his left eye as a youth and that the vision in 
his left eye had been poor for the preceding two years.  He 
denied eye injuries or operations.  The eye was evaluated as 
normal, but follicular conjunctivitis was evidently 
diagnosed.  In April 1952, the veteran complained of 
headaches.  Examination of his eyes resulted in normal 
findings.  The prescription was "No lenses indicated.  Throw 
away present glasses."  In April 1953, the veteran 
complained of a "film" over his eyes.  The diagnosis was 
normal eyes.  Glaucoma was not mentioned in any service 
medical record.  Nor is any eye trauma.  

The veteran evidently served in Korea.  There is no 
indication of combat status and his most significant duty 
assignment was stated on his DD Form 214 to be the 
44th Division band at Fort Lewis, Washington.

A July 1989 VA eye examination resulted in assessments of 
ocular hypertension and adult onset diabetes mellitus with 
background diabetic retinopathy.

There are extensive recent treatment records of the veteran 
at the Jules Stein Eye Institute at the University of 
California at Los Angeles.  See, in particular, a March 10, 
1997 letter from Anne L. Coleman, M.D. to Benjamin J. Chau, 
M.D.

Of particular interest to the Board is a March 1995 statement 
from Dr. Coleman which in effect serves to link glaucoma in 
the veteran's left eye to "left ocular trauma secondary to 
shooting rifles in Korea".

The Board believes that additional development of the 
evidence is required.  This case is REMANDED for the 
following actions:


1. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, both private 
and VA, who have treated the veteran 
for eye problems.  After securing any 
necessary releases, the RO should 
obtain any medical records which have 
not already been associated with the 
veteran's claims folder.  If the 
veteran does not respond to the RO's 
communication, this should be 
specifically documented in the claims 
folder.

2. The RO should then arrange for a 
review of the veteran's medical 
records by an ophthalmologist.  The 
veteran's claims folder and a copy of 
this remand must be made available to 
the reviewing physician.  The examiner 
is referred to the veteran's relevant 
medical history, which has been 
summarized above, and in particular to 
the March 1995 opinion of Dr. Coleman.  
After review of the service medical 
records and the other medical reports 
on file, the examiner should render an 
opinion as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed glaucoma is 
related to his military service.  The 
examiner should provide a rationale 
for all opinions or conclusions 
expressed and should specifically 
comment on Dr. Coleman's March 1995 
statement in light of all of the 
medical reports, including Dr. 
Coleman's letter of March 1997.  If, 
in the judgment of the reviewer, 
physical examination of the veteran is 
necessary to render an informed 
opinion, such should be scheduled.  
The report of the medical records 
review should be associated with the 
veteran's claims folder.

3. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion is 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

The veteran's claim should then be readjudicated by the RO.  
If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



